In the

    United States Court of Appeals
                 For the Seventh Circuit
                   ____________________
No. 16-3039
MARK A. WEISS,
                                           Plaintiff-Appellant,

                             v.

WAYNE BARRIBEAU, et al.,
                                        Defendants-Appellees.
                   ____________________

    Appeal from the United States District Court for the
              Eastern District of Wisconsin.
      No. 15 C 1165 — Charles N. Clevert, Jr., Judge.
                 ____________________

    SUBMITTED MARCH 27, 2017 — DECIDED APRIL 7, 2017
                ____________________

   Before POSNER, SYKES, and HAMILTON, Circuit Judges.
    POSNER, Circuit Judge. Mark Weiss, a Wisconsin inmate,
claims in this suit under 42 U.S.C. § 1983 that Department of
Corrections employees failed to prevent a February 26, 2014,
assault by his cellmate that resulted in a broken ankle for
Weiss, and that they left his broken ankle untreated for
2                                                 No. 16-3039


months in violation of the Eighth Amendment to the Consti-
tution, which of course forbids cruel and unusual punish-
ments. The district court granted summary judgment for the
defendants on the ground that Weiss had failed to exhaust
his administrative remedies before suing, as required by the
Prison Litigation Reform Act, 42 U.S.C. § 1997e(a).
    Yet the defendants did not contest Weiss’s factual allega-
tions, which included an allegation that before the assault by
his cellmate he had repeatedly asked to be moved to a dif-
ferent cell because, as he had told the guards, his cellmate
was threatening him. The guards did nothing and when af-
ter the fight Weiss complained that his ankle felt broken and
requested an x-ray, the medical staff refused, deeming the
injury (without evidence) to be merely a sprain. Although
Weiss was obviously in great pain, even his request for an ice
pack was refused. And he was disciplined for fighting and
on March 18 appeared before the prison’s Program Review
Committee, which ordered him transferred from the prison
(the Racine Correctional Institution) to a mental-health
treatment center, and he was transferred a week, or perhaps
as much as three weeks, later. The treatment center’s staff
obtained a court order authorizing the administration of
psychotropic medicine to him. The medicine produced seri-
ous side effects, such as causing him to, as he put it, engage
in “bizarre behaviors” and “make bad decisions.”
   Not until six months after the injury was the ankle x-
rayed. The x-ray revealed the break and at last Weiss, who
had been in constant pain since the injury, received treat-
ment.
   Back on March 10, when he still was incarcerated in the
Racine Correctional Institution, he had submitted a timely
No. 16-3039                                                  3


complaint about his treatment to the prison’s complaint ex-
aminer—who returned his complaint the next day with writ-
ten instructions to seek a resolution of his grievance with his
unit manager, adding that Weiss could resubmit the com-
plaint within 14 days if unable to resolve the issue informal-
ly. But it was during those two weeks that Weiss had ap-
peared before the Program Review Committee, and he was
transferred to the mental-health facility after the March 25
deadline to resubmit the complaint had come and gone
without his resubmitting it. A psychologist employed by the
state later reported that the transfer had been prompted by
“active symptoms of a major Mental Illness, Bipolar Disor-
der” on the part of Weiss.
    While still confined in the mental-health center, Weiss on
August 18 submitted a second administrative complaint
about the fight and its aftermath, this one noting that the
broken bone in his ankle had finally been diagnosed by x-ray
the previous week and at last treated. The complaint was re-
jected as untimely, but the complaint examiner failed to ex-
plain how the complaint could be late given that until his
ankle had been x-rayed Weiss had been told it wasn’t bro-
ken. Nor did the examiner explain why it was too late for
Weiss to file a grievance about an untreated injury that had
caused continuous pain ever since the fight in which the in-
jury had been inflicted. In Cesal v. Moats, No. 15-2562, 2017
WL 1046113, at *5–6 (7th Cir. Mar. 20, 2017), we held that a
cause of action accrues on the date of the last incidence of an
ongoing harm, and in Heard v. Sheahan, 253 F.3d 316, 318 (7th
Cir. 2001), we remarked that every day that the defendants
had “prolonged [an inmate’s] agony by not treating his pain-
ful condition marked a fresh infliction of punishment.”
4                                                  No. 16-3039


    The complaint examiner’s correspondence notes that
Weiss could appeal the rejection of his complaint within 10
days, see Wis. Admin. Code § DOC 310.11(6), but the corre-
spondence was addressed to Weiss at Racine, where he no
longer was, rather than at the mental health center, and the
defendants failed to establish that the correspondence had
been delivered to him. Furthermore, during the time allotted
to Weiss for exhausting his administrative remedies, he was
being treated for mental illness at the insistence of the ad-
ministrators of the mental health center. In his response to
the defendants’ motion for summary judgment, he pointed
out that during that period he had been “heavily medicated”
with “mind altering psychotropic drugs” and suffering from
“mental health issues to where I was hav[ing] big problems
with psychotropic medications that impaired my ability to
write, or get the proper information on the grievance forms.”
He added that his ability to exhaust his remedies was further
hampered by “the pain and suffering” caused by “the wrong
psychotropic medicines,” and by his involuntary commit-
ment and forced treatment at the mental-health center. Weiss
later filed a motion requesting an evidentiary hearing, see
Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008), pointing out
that his transfer from Racine to the mental-health center had
prevented him from exhausting his administrative remedies
because none of the required forms was available at the cen-
ter and the procedures were too numerous and ambiguous
for him to comply with.
   Yet the district court granted summary judgment for the
defendants, accepting their contention that Weiss had failed
to exhaust his administrative remedies because he had not
resubmitted his March 10 administrative complaint or filed
an appeal from the rejection of his second such complaint,
No. 16-3039                                                   5


which he had submitted on August 18. The court denied
Weiss’s motion for a hearing, deeming the motion not “ap-
propriately before the court” because Weiss had filed it after
responding to the defendants’ motion for summary judg-
ment without seeking leave to supplement that response.
    The dismissal was premature. As Weiss points out, the
district court ignored the fact that he’d “d[one] the best he
could do under the circumstances,” given his transfer to the
mental-health center and, once he was there, being forced to
take psychotropic drugs that muddled his thinking.
    Obviously prisoners can’t be required to exhaust reme-
dies that are unavailable to them, Hernandez v. Dart, 814 F.3d
836, 842 (7th Cir. 2016), which they are if the prisoner can’t
obtain or complete the forms required to invoke them. Id.;
see also King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015); Al-
ison M. Mikkor, “Correcting for Bias and Blind Spots in
PLRA Exhaustion Law,” 21 George Mason Law Review 573, 616
(2014). That was Weiss’s situation. And Wisconsin law
acknowledges that some inmates, including the “impaired,
handicapped, or illiterate,” may need assistance to be able to
file grievances, and orders prison administrators not to “ex-
clude” such inmates from “full participation” in the proce-
dure. Wis. Admin. Code § DOC 310.09(7). The district court
knew that Weiss was grappling with a serious mental illness
during the time that he was supposed to have been exhaust-
ing his administrative remedies, but the defendants failed to
explain to the court how he could have pursued his reme-
dies while suffering a mental breakdown requiring hospital-
ization, especially given the lack of evidence that Weiss re-
ceived the correspondence rejecting his August 18 adminis-
trative complaint, correspondence that would have told him
6                                                No. 16-3039


what his next step to obtain relief should be. Even if he did
receive that response, however, Weiss was still being treated
at the mental-health center when it was sent. Given the ques-
tionable state of his mental stability at the time, we cannot
have any confidence that administrative remedies actually
were available to him.
    The suit was dismissed prematurely. The judgment of the
district court is reversed and the case remanded for further
proceedings consistent with this opinion.